Citation Nr: 0410012	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss 
disability.

2.  Entitlement to service connection for bilateral cataracts.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to September 
1971 and periodically on inactive duty for training from 1973 to 
1992.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from May 2002 and August 2002 rating decisions of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2002 rating decision, the RO 
denied service connection for left ear hearing loss disability.  
In the August 2002 rating decision, the RO denied service 
connection for cataracts.

The record reflects that the veteran had requested an in-person 
hearing before the Board.  He subsequently withdrew that request 
and stated that he wanted a video conference hearing instead.  A 
video conference hearing was scheduled for March 2003, and the 
veteran cancelled the hearing and asked that it be rescheduled.  
In August 2003, he subsequently reasserted his desire to have an 
in-person hearing before the Board.  A personal hearing was 
scheduled for March 2004, and the veteran failed to report for 
that hearing.  He has not provided any evidence of good cause for 
his failure to report for the hearing.  Thus, the Board finds that 
there is no Board hearing request pending at this time.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the current diagnosis of 
left ear hearing loss disability, to include manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service, is not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral cataracts and service is not of record.

3.  Refractive error of the eyes is not a disease or injury within 
the meaning of applicable legislation.



CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service nor can it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Cataracts were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As to the claim for service 
connection for left ear hearing loss disability, the veteran was 
notified of the information necessary to substantiate his claim 
for service connection by means of the January 2002 letter and by 
means of the discussions in the May 2002 rating decision and the 
September 2002 statement of the case.  In the January 2002 letter, 
the RO informed the veteran that the evidence necessary to 
substantiate his claim for service connection would be evidence of 
a disease or injury that began or was aggravated during service, a 
current physical or mental disability, and evidence of a 
relationship between the current disability and the disease or 
injury in service.  The RO noted that evidence of a relationship 
between the current disability and service was usually shown by 
medical records or established by medical opinions.  The RO also 
noted that there were some disabilities called "presumptive 
conditions," which could be shown up to one year after discharge 
from service but still be considered as having been incurred in 
service.

In the rating decision and the statement of the case, the RO 
stated that the service medical records did not show a hearing 
loss disability and that hearing loss was not shown for many years 
following discharge from service.  Thus, the veteran was informed 
that the evidence necessary to substantiate his claim for service 
connection for left ear hearing loss disability would be evidence 
showing a hearing loss disability within one year after service or 
evidence of a nexus between the current left ear hearing loss 
disability and service.

As to the claim for service connection for cataracts, the veteran 
was notified of the information necessary to substantiate his 
claim for service connection by means of the July 2002 letter and 
by means of the discussions in the August 2002 rating decision and 
the December 2002 statement of the case.  In the July 2002 letter, 
the RO informed the veteran that the evidence necessary to 
substantiate his claim for service connection would be evidence of 
a disease or injury that began or was aggravated during service, a 
current physical or mental disability, and evidence of a 
relationship between the current disability and the disease or 
injury in service.  The RO noted that evidence of a relationship 
between the current disability and service was usually shown by 
medical records or established by medical opinions.  Additionally 
the RO stated that the veteran should furnish medical evidence 
showing that he currently had cataracts and evidence of treatment 
for cataracts following his discharge from service.  The RO also 
stated that the veteran should submit medical evidence, preferably 
a doctor's statement, that his cataracts were related to his 
military service.

In the August 2002 rating decision and the December 2002 statement 
of the case, the RO stated that service connection for cataracts 
could not be granted because there was no evidence showing 
cataracts in service and no evidence showing a relationship 
between the post service diagnosis of cataracts and service.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for service connection for cataracts would 
be evidence showing cataracts in service or evidence of a nexus 
between the post service diagnosis of cataracts and service.

Based on the above, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed to substantiate his claims for service 
connection.  

Second, in the same notice, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
As to the claim for service connection for left ear hearing loss 
disability, in the January 2002 letter, the RO stated that it must 
make reasonable efforts to help him get the evidence necessary to 
support his claim, such as medical records, employment records or 
records from other federal agencies.  It told the veteran that as 
long as he provided enough information about these records, VA 
would assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that all requested records were 
received by VA.  The RO told the veteran that he should complete 
the Medical History form listing all VA and non-VA treatment for 
his condition and he should sign and return the enclosed VA Forms 
21-4142, Authorization and Consent to Release Information to VA, 
for each non-VA doctor or hospital where he had been treated.  The 
RO noted that this form was not needed for any treatment received 
by VA.  Finally, the RO stated, "Tell us about any additional 
information or evidence that you want us to try to get for you."  

As to the claim for service connection for cataracts, in the July 
2002 letter, the RO stated that it must make reasonable efforts to 
help him get the evidence necessary to support his claim, such as 
medical records, employment records or records from other federal 
agencies.  It told the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to make 
sure that all requested records were received by VA.  The RO told 
the veteran that he should complete the Medical History form 
listing all VA and non-VA treatment for his condition and he 
should sign and return the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, for each 
non-VA doctor or hospital where he had been treated.  The RO noted 
that this form was not needed for any treatment received by VA.  
Finally, the RO stated, "Tell us about any additional information 
or evidence that you want us to try to get for you."  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
the RO obtained the veteran's service medical records.  
Additionally, the RO obtained VA treatment records from the 
facility in Los Angeles, California.  The veteran had submitted an 
authorization to obtain private medical records related to 
treatment for cataracts, which records were received and have been 
associated with the claims file.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating the claims.  Finally, in accordance with the duty 
to assist, the RO had the veteran undergo a VA examination as to 
the claim for service connection for left ear hearing loss 
disability.

Although an examination was not provided in connection with the 
veteran's claim for service connection for cataracts, the Board 
finds that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on this 
claim.  Specifically, under the new law, an examination or opinion 
is necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence does 
not indicate that the disability may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran with 
a medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the veteran 
was diagnosed with cataracts in 1987, he has not brought forth any 
evidence suggestive of a causal connection between the current 
disability and service.  The first diagnosis of cataracts is shown 
approximately 15 years following the veteran's discharge from 
service.  The RO informed him that he would need medical evidence 
of a relationship between the current disability and service, and 
the veteran has not provided such evidence.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  This has occurred in this case, as 
the January 2002 and July 2002 letters were issued prior to the 
respective rating decisions.  

In the Pelegrini decision, the Court also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the January 2002 and the July 2002 letters 
that were provided to the veteran do not contain the exact wording 
of the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, in both letters, the RO 
stated "Tell us about any additional information or evidence that 
you want us to try to get for you."  Additionally, in the December 
2002 statement of the case, the RO provided him with the fourth 
element by including the provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  


II.  Decision

The veteran contends that service connection for left ear hearing 
loss and cataracts is warranted.  He states that while he was in 
service, he was occasionally exposed to excessively loud noise, 
but noted he always wore ear protection.  As to his cataracts, he 
states that he felt he developed such because of long exposures to 
sunlight while on active duty.  

A September 1969 report of medical examination shows that clinical 
evaluations of the eyes and ears were normal.  Visual acuity in 
both eyes was 20/40 corrected to 20/40.  The examiner entered a 
diagnosis of refractive error.  Hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
0

10

In a report of medical history completed by the veteran at that 
time, he denied a history of both eye and ear trouble.  

A September 1969 medical treatment record shows that the veteran 
was seen at the optometry clinic.  The optometrist noted that the 
veteran's iris had white and brown clots on them and that he 
suggested to the veteran that he should be seen by an 
ophthalmologist if pain was exhibited.  

A June 1971 report of medical examination shows that clinical 
evaluations of the eyes and ears were normal.  Visual acuity in 
both eyes was 20/200 corrected to 20/40.  The examiner entered a 
diagnosis of refractive error.  Hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0

0

In a report of medical history completed by the veteran at that 
time, he denied a history of ear trouble.  He reported a history 
of eye trouble.  The examiner stated that there was no significant 
history.

A January 1973 report of medical examination shows that clinical 
evaluations of the eyes and ears were normal.  Visual acuity was 
not reported.  Hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5

0

In a report of medical history completed by the veteran at that 
time, he denied a history of ear trouble.  He reported a history 
of eye trouble.  The examiner stated that the veteran needed 
glasses.

A November 1982 report of medical examination shows that clinical 
evaluations of the eyes and ears were normal.  Visual acuity in 
both eyes was 20/200 corrected to 20/40.  The examiner entered a 
diagnosis of refractive error.  Hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
5
15

In a report of medical history completed by the veteran at that 
time, he denied a history of both eye and ear trouble.

1987 and 1988 private medical records show that the veteran had 
advanced cataractous changes and underwent an operation in April 
1988 to correct the problem.  The examiner noted that the veteran 
had developed a gradual reduction in vision due to cataracts and 
had sought elective surgery.  Additionally, it was noted that the 
veteran's ocular history was uneventful, "except for some question 
of high protein/diabetes."

A January 1990 report of medical examination shows that clinical 
evaluations of the eyes and ears were normal.  Visual acuity in 
both eyes was 20/50.  The examiner noted that the veteran had lens 
implants due to juvenile cataracts and that the veteran had 
forgotten to bring his glasses.  Hearing was reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
16
8
5
6
8

The examiner noted a minor audio defect.  In a report of medical 
history completed by the veteran at that time, he denied a history 
of ear trouble, but reported a history of eye trouble.  The 
veteran stated he had undergone an eye operation in both eyes.  
The examiner stated there were no complications.

A March 2002 VA audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT

20
30
30
60

Speech audiometry revealed speech recognition ability of 93 
percent in the left ear.

A March 2002 VA examination report shows that examination of the 
eyes revealed the pupils were reactive to light and accommodation.  
Extraocular movements were intact.  Gross visual fields were 
normal, as was the funduscopic examination.  The examiner stated 
there was no evidence of lid retraction, lid lag, or exophthalmos.  
He noted that refractive error was normal.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002).  Service connection for a chronic 
disease, such as sensorineural hearing loss (organic disease of 
the nervous system), may be granted if manifest to a compensable 
degree within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

1.  Left ear hearing loss disability

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385 (2003), which provide:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.)

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for left ear hearing loss disability.  The 
service medical records show that at the time the veteran entered 
service, he had some degree of hearing loss in the left ear at 500 
Hertz.  However, at the time of discharge from service in 1971, 
his hearing was normal.  Audiometric examinations in 1973, 1982, 
and 1990, did not show a hearing loss disability in the left ear 
as defined by 38 C.F.R. § 3.385.  The Board is aware that an audio 
defect was noted in the January 1990 report of medical 
examination; however, such finding is shown almost 20 years 
following the veteran's discharge from service.  At that time, the 
veteran's left ear hearing loss was not a hearing loss 
"disability," as defined by 38 C.F.R. § 3.385.  The first showing 
of left ear hearing loss "disability" was in March 2002, which is 
30 years following the veteran's discharge from service.  
Therefore, the evidence fails to show that left ear sensorineural 
hearing loss was manifested to a compensable degree within one 
year following the veteran's discharge from service.

Additionally, the Board notes that there is a lack of continuity 
of symptomatology of hearing loss between the veteran's discharge 
from service in 1971 and the 2002 VA audiological evaluation 
report.  Further, no competent professional has attributed the 
post service diagnosis of left ear hearing loss to the veteran's 
service.  While the veteran has attributed the current left ear 
hearing loss disability to service, he does not have the requisite 
knowledge of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service connection 
for a left ear hearing loss disability cannot be granted because 
the veteran has not brought forth competent evidence of a nexus 
between the current left ear hearing loss disability and service, 
to include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.  Again, 
there is a 30-year gap in time between the veteran's discharge 
from service and the first objective evidence of a hearing loss 
"disability."  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against the 
claim for service connection for a left ear hearing loss 
disability, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

2.  Cataracts

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral cataracts.  The veteran has 
alleged that this disability was caused by his being exposed to 
the sun while in service.  The service medical records show that 
the veteran had refractive error from the time he entered service.  
Refractive error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 4.9 
(2003).  Therefore, service connection for such may not be 
granted.  Additionally, there is no showing that refractive error 
was aggravated by an inservice disease or injury to the eye.  The 
service medical records are silent for eye injuries, and the 
veteran has not reported any eye injuries (except for exposure to 
the sun).  There is a showing that the veteran had white and brown 
clots in his eyes in 1969, but there was no showing a bilateral 
eye disorder at that time, or by the time the veteran was 
discharged from service in 1971.  

The first showing of bilateral cataracts is in 1987, which is 16 
years following the veteran's discharge from service.  No medical 
professional has attributed the diagnosis of bilateral cataracts 
to the veteran's service.  While the veteran has attributed the 
post service diagnosis of bilateral cataracts to service, he does 
not have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494.

Additionally, it must be noted that a diagnosis of bilateral 
cataracts has not been entered since 1987.  The record reflects 
that the veteran underwent extracapsular cataract extraction with 
implantation of a "specific" lens in each eye in 1988.  There is 
no medical evidence since 1987 showing a diagnosis of bilateral 
cataracts.  Thus, service connection may also be denied based upon 
a finding that the veteran has not brought forth competent 
evidence of a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board finds that the veteran's claim for service connection 
for bilateral cataracts cannot be granted because the veteran has 
not brought forth competent evidence of a nexus between the post 
service diagnosis of bilateral cataracts and service.  Again, 
there is a 16-year gap in time between the veteran's discharge 
from service and the first diagnosis of bilateral cataracts.  
Further, since 1987, there is no showing of a diagnosis of 
bilateral cataracts.  Without evidence of a current disability, 
service connection cannot be granted for any disability.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for service 
connection for bilateral cataracts, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for cataracts is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



